Citation Nr: 0410988	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of the 
transverse process at L1-L4. with traumatic arthritis and 
limitation of motion, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left ankle 
sprain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for scars of the right 
upper lip and chin, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for dermatophytosis of 
the right thigh and feet; acne vulgaris of the neck; and, tinea 
versicolor of the waist and upper arms, currently evaluated as 10 
percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).   



REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1955 to June 1958.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

These claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim and 
assist him in obtaining and fully developing all of the evidence 
relevant to that claim.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with these provisions.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran seeks increased evaluations for back, left ankle, scar 
and skin disabilities and also seeks entitlement to a TDIU.  He 
asserts that the evaluations currently assigned his service-
connected disabilities do not accurately reflect the severity of 
his symptomatology and that such results in his inability to work.  
For the following reasons, additional action is necessary before 
the Board can decide these claims.

In this case, VA has not strictly complied with the VCAA by 
providing the veteran adequate notice regarding his claims.  
Although in a letter dated May 2003, the RO informed the veteran 
of some of the evidence needed to support his claims, that 
document, alone, does not provide the veteran all of the 
information necessary to satisfy the provisions of the VCAA and 
recent case precedent.  It is thus necessary on remand for the RO 
to send the veteran a letter citing the new provisions of the 
VCAA, informing him of the evidence needed to support his claims, 
and explaining to him whether he is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file.

VA also has not strictly complied with the VCAA by providing the 
veteran adequate assistance regarding his claims.  For instance, 
there is relevant evidence that is outstanding and needs to be 
secured.  In written statements received at the RO in March 1994, 
September 2000 and June 2003, the veteran and his representative 
indicated that the veteran had received treatment for the 
disabilities at issue in this appeal at the VA Medical Centers in 
Phoenix, Arizona, and Fayetteville, North Carolina.  However, 
records of this treatment are not in the claims file.  Inasmuch as 
such records might be pertinent to the veteran's claims, the RO 
should secure them on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or obtaining 
a medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  In this case, examinations of the 
veteran's service-connected disabilities are necessary.  The RO 
previously afforded the veteran examinations of his back, left 
ankle, scars and skin; however, examiners conducted these 
examinations in November 2000 and August 2001, over three years 
ago.  To evaluate the current level of impairment caused by these 
disabilities, it is necessary for the veteran to undergo 
additional examinations on remand.  Additionally, the Court has 
held that in the case of a claim for a TDIU, the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the veteran's service-connected disability/ies has 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2003).  The 
current record contains no medical evidence addressing the 
veteran's employability.

Finally, while this appeal was pending, the regulations governing 
ratings of disabilities of the musculoskeletal system, 
specifically, diseases and injuries of the spine, and diseases of 
the skin (which includes scars), were amended, effective September 
26, 2003 and August 30, 2002, respectively.  See 68 Fed. Reg. 
51,454 (August 27, 2003); 67 Fed. Reg. 49,590 (July 31, 2002).  To 
date, the RO has not considered the applicability of the former 
and revised criteria to the veteran's claims.  On remand, the RO 
should do so consistent with governing legal authority.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and request him to identify 
records of any VA or non-VA treatment for his back, left ankle, 
scars and skin not already of record and not previously considered 
in his appeal.  The RO should take the appropriate steps to assist 
the veteran in obtaining all identified records.  The RO should 
specifically request, obtain and associate with the claims file 
all pertinent clinical records, inpatient and outpatient records, 
consultation reports, reports of diagnostic testing, and progress 
notes from the VA Medical Centers in Phoenix, Arizona, and 
Fayetteville, North Carolina.  

2.  The RO should ask the veteran to submit an up-to- date 
employment statement, including detailed information as to any 
part-time or other employment he has held during the pendency of 
this appeal (i.e., number of hours worked per week, dates of 
employment, hourly wage, total earned income, etc.).

3.  The RO should afford the veteran a VA examination to ascertain 
the nature and extent of all manifestations of his back and left 
ankle disabilities.  The RO should notify the veteran that if he 
does not attend the scheduled examination, his failure to do so 
might adversely affect his claims for increased evaluations.  VA 
should forward the claims file to the examiner for review and ask 
the examiner to confirm in his written report that he conducted 
such a review.  Following a thorough evaluation, during which all 
indicated tests are performed, the examiner should:

a) describe the nature and severity of all symptoms attributable 
to the veteran's service-connected back and left ankle 
disabilities; 

b) identify whether the veteran has limitation of motion of the 
spine, and if so, describe, in degrees, the extent that active and 
passive motion is limited, to include whether there is any 
ankylosis;  

c) identify whether the veteran has limitation of motion of the 
left ankle, and if so, describe, in degrees, the extent that 
active and passive motion is limited;

d) provide an opinion as to the overall severity of the veteran's 
back disability, to include identifying whether the veteran 
demonstrates any listing of the spine, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or irregularity of the 
joint space, abnormal mobility on forced motion, and/or positive 
Goldthwaite's sign; 

e) describe the extent to which the veteran has functional loss 
during flare-ups of back and/or left ankle symptomatology due to 
weakened movement, excess fatigability, incoordination, or pain on 
use; indicate whether any reported pain is supported by adequate 
pathology and evidenced by visible behavior; and describe the 
functional loss in terms of additional loss of motion;

f) identify whether the veteran manifests any neurologic 
symptomatology attributable to his service-connected back or left 
ankle disability, and, if so, describe the frequency, duration, 
nature and severity of resulting neurologic impairment;

g) provide an opinion as to the impact, if any, of the veteran's 
service-connected back and left ankle disabilities on his 
employability, to include describing the type of any occupational 
restrictions resulting from the service-connected disabilities.

4.  The RO should afford the veteran a VA examination to ascertain 
the nature and extent of all manifestations of his scar and skin 
disabilities.  The RO should notify the veteran that if he does 
not attend the scheduled examination, his failure to do so might 
adversely affect his claims for increased evaluations.  VA should 
forward the claims file to the examiner for review and ask the 
examiner to confirm in his written report that he conducted such a 
review.  The examiner is requested to describe the nature and 
severity of all symptoms attributable to the veteran's service-
connected skin disabilities, to include the location, extent, 
frequency and appearance of manifestations.  The examiner is also 
requested to identify the size and location of the veteran's lip 
and chin scars, state whether there is any visible or palpable 
tissue loss, and state whether either scar is elevated or 
depressed on palpation, adherent to the underlying tissue, whether 
and over how much area of the skin is hypo-or hyper-pigmented, 
whether and over how much area the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.), and whether and over 
how much area the skin is indurated and inflexible.  The examiner 
should include a discussion as to the resulting restrictions on 
activities, if any, residual to either the veteran's scars or his 
service-connected skin disabilities.  Unretouched photographs 
depicting the scars should be taken and associated with the 
examination report.  The examiner is also requested to provide an 
opinion as to the impact, if any, of the veteran's service-
connected scar and skin disabilities on his employability.  The 
rationale for all conclusions reached should be provided.

5.  The RO should then review the claims file and ensure that any 
additional notification or development action required by the VCAA 
and its implementing regulations is completed.  Such action should 
include informing the veteran and his representative of the 
evidence needed to support the veteran's claims and indicating 
whether the veteran should submit such evidence or whether VA will 
obtain and associate such evidence with the claims file.  The RO 
should afford the veteran and his representative an opportunity to 
respond to this notice by submitting evidence or information or by 
identifying evidence to be obtained and then take appropriate 
follow-up steps to assist the veteran in obtaining all identified 
evidence.

6.  Once all development is completed, the RO should readjudicate 
the veteran's claims based on a consideration of all of the 
evidence of record.  The RO should include consideration of both 
the former and the revised criteria for rating diseases and 
injuries of the spine and for rating scars and skin disabilities.  
In reaching any decision as to the veteran's entitlement to a 
TDIU, the RO should also include consideration of marginal versus 
substantially gainful employment as set out under 38 C.F.R. § 
4.16(a) (2003).  If the RO denies any benefit sought on appeal, it 
should provide the veteran and his representative a supplemental 
statement of the case and an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).


The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes) (providing that all claims that are remanded by the Board 
or by the Court for additional development or other appropriate 
action must be handled expeditiously); see also VBA's Adjudication 
Procedure Manual, M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

